Citation Nr: 0126564	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from July 1965 to June 1968.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which, among other 
things, amended 38 U.S.C.A. § 5107 to eliminate the well-
grounded requirement.  The VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board must 
now adjudicate the claim in light of the VCAA.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claimant's claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  Essentially, the VCAA eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant and which evidence, if any, VA will 
attempt to obtain for the claimant.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

In light of the above, the Board finds that additional action 
by the RO is necessary in this case.  The Board observes that 
in a September 2000 written statement submitted to the VA, 
the veteran requested that his claims folder, which had been 
transferred to the Board for appellate review, be returned to 
the RO for processing of his claim for nonservice-connected 
pension benefits.  He also indicated that he wanted to submit 
additional evidence relevant to his appeal on the issue of 
entitlement to service connection for PTSD when his case was 
returned to the RO.  Although the veteran did submit a 
private physician's statement to the RO once his case was 
returned, he indicated that such was submitted in support of 
his pension claim.  It does not appear that any evidence 
relevant to the veteran's PTSD claim was added to the file on 
return to the RO, and there is no indication that the veteran 
was requested to submit the evidence referenced in his 
September 2000 statement in support of his PTSD claim.  On 
remand, the RO should ensure that the veteran is afforded 
such an opportunity and upon receipt of such evidence, the RO 
should review the case to determine whether any additional 
development of this issue is now warranted under the 
governing legal criteria.

The Board notes further, that in item (E)(2) in the August 
1999 VA audiology examination report, reference is made to 
further audiological testing that was to be accomplished by 
Dr. C. B. and that results of the audiologic evaluation were 
faxed to his office.  It is not clear whether this indicates 
that there are other relevant records that have not been 
obtained.  The Board also notes that item (E)(2) contains the 
following response: "Yes, due to the observed asymmetric 
high frequency sensorineural hearing loss."  However, the 
record does not identify the question that was asked.  The RO 
should ensure that on remand, the record is complete in this 
regard.  

Finally, the Board notes the veteran seeks service connection 
for hearing loss in the right ear, contending that such 
hearing loss is related to a blast injury he suffered while 
serving in Vietnam.  The veteran served in Vietnam as a 
vehicle repairman and a heavy vehicle driver for 
approximately one year.  He claims that during that time he 
was standing about 18 yards from a helicopter when it was 
blown up by a rocket.  He has submitted a picture of the base 
taken immediately after the accident.  He has alleged that 
the explosion deafened him in both ears temporarily, but that 
he did not learn until after he was separated from service 
that his right eardrum was perforated or that the hearing 
loss was progressive.  He reports that he worked primarily as 
a trucker following service.  

His report of physical examination for enlistment dated in 
July 1965 shows an audiogram reflecting puretone thresholds 
of:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)*
-10 (0)
-5 (5)
45 (55)
55 (60)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
5 (10)

*[Prior to October 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  In October 1967, the service departments 
adopted the International Standards Organization (ISO) 
standard -- the standard applied in 38 C.F.R. § 3.385 (2001).  
The scores in parentheses represent the conversion from the 
ASA to the ISO values.]

There is no record of an audiogram at service separation 
although a June 1968 report of medical history indicates that 
the veteran denied a history of ear trouble, running ears or 
hearing loss and the service separation report of physical 
examination shows no ear abnormalities including perforation 
of the right ear drum.  

Based on the foregoing, it is clear that the veteran's had 
right ear hearing loss, as that term is defined for VA 
purposes, on service entrance.  See 38 C.F.R. § 3.385 (2001).  
The question then remains whether such preexisting right ear 
hearing loss was aggravated in service.  Considering the 
medical evidence in this case and the above criteria, and 
particularly in light of 38 U.S.C.A. § 5103A, the Board 
believes that an opinion, based on review of the entire 
evidentiary record, as to the etiology of the veteran's right 
ear hearing loss would be helpful.  

Finally, the RO should provide the veteran and his 
representative an opportunity to identify and authorize the 
release of any other pertinent, outstanding records that are 
not currently in the claims file and to present additional 
argument in support of his claims.  

Thus, to ensure that the veteran is afforded due process of 
law and that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all medical providers who 
have treated his PTSD and right ear 
hearing loss since service.  The veteran 
should also be afforded the opportunity 
to submit the evidence referenced in his 
September 2000 statement that he 
indicated was relevant to his PTSD claim.  
After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of all treatment identified by 
the veteran.  

2.  The RO should determine whether the 
veteran did undergo additional 
audiological testing by Dr. C. B. as 
referenced in the August 1999 VA 
audiology examination report, and if so, 
obtain the report of that testing.  The 
RO should also ensure that the record 
contains documentation of the question 
that was answered in item (E)(2) of the 
August 1999 VA report. 

3.  If additional evidence is obtained 
relating to the veteran's claim for 
service connection for PTSD, the RO 
should review the record and determine 
whether additional development of this 
issue is warranted in light of the 
governing legal criteria to include 
contacting the U. S. Armed Services 
Center for Research of Unit Records for 
verification of stressors, and/or 
scheduling the veteran for additional 
examination.  

4.  The RO should refer the case to an 
appropriate VA examiner who should review 
the veteran's claims folder and this 
remand, and determine whether the 
veteran's hearing loss in the right ear 
is at least as likely as not related to 
his military service.  Specifically, the 
examiner should indicate whether it is at 
least as likely as not that the veteran's 
preexisting right ear hearing loss 
permanently worsened in service.  If a 
preexisting right ear hearing loss is 
determined to have been permanently 
worsened in service, the examiner should 
indicate whether it is at least as likely 
as not that the worsening in service was 
due to the natural progression of the 
disease.  The examiner should express 
clearly the rationale on which his or her 
opinion is based. 

5.  Following the above development, the 
RO should review the report to determine 
whether it complies with the previous 
instruction.  If the report is deficient 
in any regard, immediate corrective 
action should be taken.

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

7.  Finally, the RO should readjudicate 
the veteran's PTSD claim and the claim 
for service connection for right ear 
hearing loss based on all of the evidence 
of record, and pursuant to all pertinent 
law and regulations.  If the RO denies 
any benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case, in 
which all pertinent law and regulations 
are cited, and afford them an opportunity 
to respond thereto before the claims file 
is returned to the Board for further 
review.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit additional argument 
and evidence in support of his claim.  However, he is not 
obligated to act unless otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




